Citation Nr: 1821968	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-17 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis with pes equinus (excluding a period of temporary total disability from September 25, 2012 to November 30, 2012).

2.  Entitlement to an initial rating in excess of 40 percent for lumbar spine strain.

3.  Entitlement to a separate compensable rating prior to April 18, 2013, and in excess of 10 percent as of April 18, 2013, for right lower extremity radiculopathy associated with lumbar spine strain.

4.  Entitlement to a separate compensable rating prior to April 18, 2013, and in excess of 10 percent as of April 18, 2013, for left lower extremity radiculopathy associated with lumbar spine strain.

5.  Entitlement to an initial rating in excess of 20 percent prior to July 31, 2010, and in excess of 40 percent thereafter, for bipolar mood disorder type 2.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 2007 to July 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), granting service connection for bilateral plantar fasciitis with pes equinus, rated 10 percent disabling, effective July 31, 2010, granting service connection for lumbar spine strain, rated 40 percent disabling, effective July 31, 2010, and granting service connection for bipolar mood disorder type II, rated 20 percent disabling, effective July 31, 2010.

During the course of the appeal, in an April 2013 rating decision, the Veteran's rating for bipolar mood disorder type II was increased to 40 percent disabling, effective April 11, 2011, and a temporary total evaluation was assigned for the Veteran's bilateral plantar fasciitis with pes equinus from September 25, 2012 to November 30, 2012, based on surgical treatment necessitating convalescence.  An August 2014 rating decision continued the Veteran's lumbar spine and bipolar mood disorder ratings.  As the increases do not constitute full grants of the benefits sought, the Veteran's claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The April 2013 rating decision also granted separate ratings for radiculopathy right and left lower extremity associated with lumbar spine strain, each 10 percent disabling, effective April 18, 2013.  Because the radiculopathy is part and parcel of the service-connected lumbar spine disorder, the Board has added these issues to the appeal, to include whether compensable ratings are warranted prior to the April 18, 2013 effective date of the respective 10 percent ratings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks higher ratings for his bilateral plantar fasciitis with pes equinus, lumbar spine strain and associated bilateral lower extremity radiculopathy, and bipolar mood disorder disabilities.

By way of procedural background, the RO adjudicated the lumbar spine, bilateral foot, and bipolar mood disorder disability claims in a March 2011 rating decision.  The Veteran filed a timely notice of disagreement in April 2011.  The RO issued a Statement of the Case (SOC) in June 2012, and the Veteran filed a timely substantive appeal.

The Board observes that since the most recent SOC in June 2012, additional medical evidence was received at the RO consisting of November 2012 VA examinations of the Veteran's bilateral feet, lumbar spine, and bipolar mood disorder disabilities, April 2013 VA examinations of the Veteran's bilateral feet and lumbar spine disabilities, and VA treatment records from July 2012 to July 2014.  When additional evidence is received by the RO prior to transfer of records to the Board, a supplemental statement of the case (SSOC) will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2017).

In this case, rating decisions were issued in April 2013 and August 2014, even though the Veteran's appeal of the March 2011 rating decision was still pending.  Notably, the VA examinations and VA treatment records are relevant to the rating claims currently on appeal.  Pursuant to 38 C.F.R. § 19.37, a SSOC must be furnished to the Veteran when additional pertinent evidence is received after a SOC.  Accordingly, the Board concludes that a remand is necessary for the issuance of a SSOC addressing the Veteran's claims on appeal.

In addition, the Veteran reported hospitalization at the Los Angeles VA medical center from November 6, 2010 to November 10, 2010, relating to his bipolar disorder.  The December 2010 VA mental health examiner noted Computerized Patient Record System (CPRS) review of the Veteran's hospitalization records from the West LA VA medical center from November 8, 2010 to November 10, 2010.  A November 6, 2010 VA treatment record notes a telephone discussion with the Veteran during which he was advised to seek treatment at the West LA VA emergency room.  The November 2010 emergency room records are not in the Veteran's claims file, and should be obtained on remand.  While this matter is on remand, the VA should obtain any other outstanding VA treatment records, to include any VA treatment records dated from July 2014 to the present.

To the extent the updated VA treatment records show indications of worsening since the last VA examinations in November 2012 and April 2013, approximately five years ago and longer, new VA examinations should be obtained to address the current severity of the Veteran's disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA treatment records, to include the November 2010 VA hospitalization records and any VA treatment records dated from July 2014 to the present.

2.  After completing the above, and any other necessary development, to include any VA examinations to address the Veteran's bilateral plantar fasciitis with pes equinus, lumbar spine strain and associated bilateral lower extremity radiculopathy, and bipolar mood disorder disabilities, if deemed appropriate after review of the records, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

